          Case 4:20-cv-00425-LPR Document 7 Filed 06/04/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

JOSEPH DAVID SANDERS                                                                PLAINTIFF
#252872

v.                            Case No.: 4:20-cv-00425-LPR-JJV


JAMIE GORDIN, et al.                                                            DEFENDANTS


                                         JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that this

case is DISMISSED without prejudice. This dismissal counts as a “strike” for purposes of 28

U.S.C. § 1915(g), and the Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma

pauperis appeal taken from the Order and Judgment dismissing this action is considered frivolous

and not in good faith.


       IT IS SO ADJUDGED this 4th day of June 2020.



                                                _______________________________
                                                LEE P. RUDOFSKY
                                                UNITED STATES DISTRICT JUDGE
